Exhibit 10.2

CHANGE IN CONTROL AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT (“Agreement”) is entered into as of March 13,
2009 by and between Equity Residential, a Maryland real estate investment trust
(the “Company”), and Mark J. Parrell (the “Executive”).

WITNESSETH

WHEREAS, the Board of Trustees of the Company (the “Board”) recognizes that the
possibility of a Change in Control (as hereinafter defined) exists or may exist
in the future and that the threat or the occurrence of a Change in Control can
result in significant distractions of its key management personnel because of
the uncertainties inherent in such a situation;

WHEREAS, the Board has determined that it is essential and in the best interest
of the Company and its shareholders to retain the services of the Executive in
the event of a threat or occurrence of a Change in Control and to ensure his
continued dedication and efforts in such event without undue concern for his
personal financial and employment security; and

WHEREAS, in order to induce the Executive to remain in the employ of the Company
and/or an affiliate of the Company, particularly in the event of a threat or the
occurrence of a Change in Control, the Company desires to enter into this
Agreement with the Executive to provide the Executive with certain benefits in
the event his employment is terminated as a result of, or in connection with, a
Change in Control and to provide the Executive with certain other benefits
whether or not the Executive's employment is terminated.

AGREEMENT

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein and other good and valuation consideration, the receipt and
sufficiency of which are hereby acknowledged, it is agreed as follows:

1. Term of Agreement. This Agreement shall commence as of the date hereof and
shall continue in effect until the date the Executive’s employment is
terminated; provided, however, that if the Executive’s employment is terminated
following, or in anticipation of, a Change in Control, the term shall continue
in effect until all payments and benefits have been made or provided to the
Executive hereunder.

2. Definitions

2.1 Accrued Compensation. For purposes of this Agreement, “Accrued Compensation”
shall mean an amount which shall include all amounts earned or accrued through
the “Termination Date” (as hereinafter defined) but not paid as of the
Termination Date including: (i) base salary, (ii) reimbursement for reasonable
and necessary expenses incurred by the Executive on behalf of the Company during
the period ending on the Termination Date, (iii) vacation and sick leave pay (to
the extent provided by Company policy or applicable law), (iv) 100% of any
target cash bonus and target long-term compensation award with respect to the
Company’s fiscal year ended prior to the Termination Date; and (v) any other
amounts or benefits required to be paid by law.



--------------------------------------------------------------------------------

2.2 Base Amount. For purposes of this Agreement, “Base Amount” shall mean the
greater of (a) the Executive’s annual base salary, at the rate in effect
immediately prior to the Change in Control and (b) the Executive’s annual base
salary, at the rate in effect on the Termination Date.

2.3 Bonus Amount. For purposes of this Agreement, “Bonus Amount” shall mean the
average of the annual cash bonuses paid to the Executive (including amounts that
would have been paid if they had not been deferred) under the Company’s annual
incentive cash bonus plan for the three years immediately preceding the year in
which the Executive’s employment terminates, or for such shorter period that the
Executive has been employed by the Company. If the Executive’s employment is
terminated in the Executive’s first year of employment, “Bonus Amount” shall
mean 100% of the target bonus that the Executive would have been eligible to
receive for such year.

2.4 Cause. For purposes of this Agreement, a termination of employment is for
“Cause” if the Executive has been convicted of a felony involving fraud or
dishonesty or the termination is evidenced by a resolution adopted in good faith
by at least two-thirds of the Board that the Executive: (i) intentionally and
continually failed substantially to perform his reasonably assigned duties with
the Company (other than a failure resulting from the Executive’s incapacity due
to physical or mental illness or from the Executive’s assignment of duties that
would constitute “Good Reason” as hereinafter defined) which failure continued
for a period of at least thirty (30) days after a written notice of demand for
substantial performance has been delivered to the Executive specifying the
manner in which the Executive has failed substantially to perform or
(ii) intentionally engaged in conduct which is demonstrably and materially
injurious to the Company; provided, however, that no termination of the
Executive’s employment shall be for Cause as set forth in clause (ii) above
until (x) there shall have been delivered to the Executive a copy of a written
notice setting forth that the Executive was guilty of the conduct set forth in
clause (ii) and specifying the particulars thereof in detail and (y) the
Executive shall have been provided an opportunity to be heard in person by the
Board (with the assistance of the Executive’s counsel if the Executive so
desires). Neither an act nor a failure to act, on the Executive’s part shall be
considered “intentional” unless the Executive has acted or failed to act with a
lack of good faith and with a lack of reasonable belief that the Executive’s
action or failure to act was in the best interest of the Company.
Notwithstanding anything contained in this Agreement to the contrary, no failure
to perform by the Executive after a Notice of Termination (as defined in
Section 2.9) is given by the Executive shall constitute Cause for purposes of
this Agreement.

2.5 Change in Control. For purposes of this Agreement, a “Change in Control”
shall mean any of the following events:

(a) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)), immediately after which such Person
has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under
the 1934 Act) of 30% or more of the combined voting power of the Company’s then
outstanding Voting Securities; provided, however, that in determining whether a
Change in Control has occurred, Voting Securities which are acquired in a
“Non-Control Acquisition” (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control. A “Non-Control Acquisition”
shall mean an acquisition by (i) an employee benefit plan (or a trust forming a
part thereof) maintained by (x) the Company or (y) any corporation or other
Person of which a majority of its voting power or its equity securities

 

2



--------------------------------------------------------------------------------

or equity interest is owned directly or indirectly by the Company (a
“Subsidiary”), (ii) the Company or any Subsidiary or (iii) any Person in
connection with a “Non-Control Transaction” (as hereinafter defined).

(b) Approval by stockholders of the Company of:

(i) A merger, consolidation or reorganization involving the Company, unless:

(A) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such merger, consolidation or reorganization, at least seventy percent
(70%) of the combined voting power of the outstanding Voting Securities of the
corporation or other entity resulting from such merger or consolidation or
reorganization (the “Surviving Corporation”) in substantially the same
proportion as their ownership of the Voting Securities immediately before such
merger, consolidation or reorganization; and

(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least a majority of the members of the board of
directors or similar governing body of the Surviving Corporation or a
corporation or other entity beneficially owning, directly or indirectly, a
majority of the Voting Securities of the Surviving Corporation.

(A transaction described in clauses (A) and (B) shall herein be referred to as a
“Non-Control Transaction.”);

(ii) A complete liquidation or dissolution of the Company; or

(iii) An agreement for the sale or other disposition of all or substantially all
of the assets of the Company to any Person (other than to an entity of which the
Company directly or indirectly owns at least 70% of the voting shares).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur.

(c) The rejection by the voting Beneficial Owners of the outstanding Shares of
the entire slate of trustees that the Board proposes at a single election of
trustees; or

 

3



--------------------------------------------------------------------------------

(d) The rejection by the voting Beneficial Owners of the outstanding Shares of
one-half or more of the trustees that the Board proposes over any two or more
consecutive elections of trustees.

(e) Notwithstanding anything contained in this Agreement to the contrary, if the
Executive’s employment is terminated prior to a Change in Control and the
Executive reasonably demonstrates that such termination: (i) was at the request
of a third party who has indicated an intention or taken steps reasonably
calculated to effect a Change in Control and who effectuates a Change in Control
(a “Third Party”) or (ii) otherwise occurred in connection with, or in
anticipation of, a Change in Control which actually occurs, then for all
purposes of this Agreement, the date of a Change in Control with respect to the
Executive shall mean the date immediately prior to the date of such termination
of the Executive’s employment.

2.6 Company. For purposes of this Agreement, the “Company” shall include the
Company’s “Successors and Assigns” (as hereinafter defined).

2.7 Disability. For purposes of this Agreement, “Disability” shall mean a
physical or mental infirmity that entitles the Executive to benefits under the
Company sponsored long-term disability plan in which he or she participates.

2.8 Good Reason.

(a) For purposes of this Agreement, “Good Reason” shall mean the occurrence
after a Change in Control of any of the events or conditions described in
subsections (i) through (viii) hereof:

(i) a change in the Executive’s status, position or responsibilities (including
reporting responsibilities) which, in the Executive’s reasonable judgment,
represents a substantial adverse change from his status, position or
responsibilities as in effect at any time within 180 days preceding the date of
a Change in Control or at any time thereafter; the assignment to the Executive
of any duties or responsibilities which, in the Executive’s reasonable judgment,
are inconsistent with his status, title, position or responsibilities as in
effect at any time within 180 days preceding the date of a Change of Control or
at any time thereafter; or any removal of the Executive from or failure to
reappoint or reelect him to any of such offices or positions held prior to the
Change of Control, except in connection with the termination of his employment
for Disability, Cause, as a result of his death or by the Executive other than
for Good Reason;

(ii) a reduction in the Executive’s base salary or any failure to pay the
Executive any compensation or benefits to which he is entitled within five days
of written notice thereof;

(iii) the Company’s requiring the Executive to be based at any place outside a
30-mile radius from the Executive’s principal location of business prior to the
Change in Control, except for reasonably required travel on the Company’s
business which is not materially greater than such travel requirements prior to
the Change in Control;

(iv) the failure by the Company to provide the Executive with compensation and
benefits, in the aggregate, at least equal (in terms of benefit

 

4



--------------------------------------------------------------------------------

levels and/or reward opportunities which opportunities will be evaluated in
light of the performance requirements therefor) to those provided for under each
other employee compensation and benefit plan, program and practice in which the
Executive was participating at any time within 180 days preceding the date of a
Change in Control or at any time thereafter;

(v) the insolvency or the filing (by any party, including the Company) of a
petition for bankruptcy of the Company, which petition is not dismissed within
sixty (60) days;

(vi) any material breach by the Company of any provision of this Agreement;

(vii) any purported termination of the Executive’s employment for Cause by the
Company which does not comply with the terms of Section 2.4; or

(viii) the failure of the Company to obtain an agreement, satisfactory to the
Executive, from any Successors and Assigns to assume and agree to perform this
Agreement, as contemplated in Section 6 hereof.

(b) Any event or condition described in Section 2.8(a)(i) through (viii) which
occurs prior to a Change in Control but which the Executive reasonably
demonstrates (i) was at the request of a Third Party or (ii) otherwise arose in
connection with, or in anticipation of, a Change in Control which actually
occurs, shall constitute Good Reason for purposes of this Agreement
notwithstanding that it occurred prior to the Change in Control.

(c) The Executive’s right to terminate his employment pursuant to this
Section 2.8 shall not be affected by his incapacity due to a Disability.

2.9. Notice of Termination. For purposes of this Agreement, following a Change
in Control, “Notice of Termination” shall mean a written notice of termination
from the Company of the Executive’s employment which indicates a specific
termination provision in this Agreement relied upon and which sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.

2.10. Pro Rata Bonus/LTC Award. For purposes of this Agreement, “Pro Rata
Bonus/LTC Award” shall mean an amount equal to 100% of the Executive’s target
bonus and target long-term compensation that the Executive would have been
eligible to receive for the Company’s fiscal year in which the Executive’s
employment terminates, multiplied by a fraction, the numerator of which is the
number of days in such fiscal year through the Termination Date and the
denominator of which is 365.

2.11. Successors and Assigns. For purposes of this Agreement, “Successors and
Assigns” shall mean a corporation or other entity acquiring all or substantially
all the Voting Securities, assets or business of the Company whether by
operation of law or otherwise, and any affiliate of such Successors and Assigns.

2.12. Termination Date. For purposes of this Agreement, “Termination Date” shall
mean: (a) in the case of the Executive’s death, his date of death, (b) in the
case of Good Reason, the last day of his employment and (c) in all other cases,
the date specified in the Notice of Termination or if no Notice of Termination
is sent, the last day of his employment;

 

5



--------------------------------------------------------------------------------

provided, however, that if the Executive’s employment is terminated by the
Company due to Disability, the date specified in the Notice of Termination shall
be the 30th day after receipt of the Notice of Termination by the Executive,
provided that the Executive shall not have returned to the full-time performance
of his duties within 30 days after such receipt.

3. Termination of Employment. If the Executive’s employment with the Company
shall be terminated within thirty-six (36) months following a Change in Control,
the Executive shall be entitled to the following compensation and benefits:

(a) If the Executive’s employment with the Company shall be terminated (i) by
the Company for Cause or Disability, (ii) by reason of the Executive’s death or
(iii) by the Executive other than for Good Reason, the Company shall pay to the
Executive the Accrued Compensation, and, unless such termination was by the
Company for Cause or such termination was by the employee voluntarily without
Good Reason, the Pro-Rata Bonus/LTC Award; provided, however, if an employment
agreement is in existence between the Company and/or any of its affiliates and
the Executive on the Termination Date, the Company and/or its affiliates, as the
case may be, shall also pay to the Executive any amounts owed to the Executive
pursuant to such employment agreement.

(b) If the Executive’s employment with the Company shall be terminated for any
reason other than as specified in Section 3(a), the Executive shall be entitled
to the following:

(i) the Company shall pay the Executive the Accrued Compensation and a Pro-Rata
Bonus/LTC Award;

(ii) the Company shall pay the Executive as severance pay and in lieu of any
further compensation for periods subsequent to the Termination Date, in a single
payment an amount in cash equal to 2.25 times the sum of (A) the Base Amount and
(B) the Bonus Amount; provided, however, if an employment agreement is in
existence between the Company and/or any of its affiliates and the Executive on
the Termination Date, any amount due the Executive under this Section 3(b)(ii)
shall be reduced by the amount of Base Amount and Bonus Amount paid as severance
pay to Executive pursuant to such employment agreement in lieu of compensation
for periods subsequent to the Termination Date.

(iii) for 27 months following the Termination Date, (the “Continuation Period”),
the Company shall at its expense continue on behalf of the Executive and his
dependents and beneficiaries the same medical, dental, life, disability and
hospitalization benefits provided (A) to the Executive at any time during the
90-day period prior to the Change in Control or at any time thereafter (and if
different benefits were paid during such period, such of those benefits as are
elected by the Executive) or (B) to other similarly situated executives who
continue in the employ of the Company during the Continuation Period. The
coverage and benefits (including deductibles and costs) provided in this
Section 3(b)(iii) during the Continuation Period shall be no less favorable to
the Executive and his dependents and beneficiaries than the most favorable of
such coverages and benefits during any of the periods referred to in clauses
(A) and (B) above. The Company’s obligation hereunder with respect to the
foregoing benefits shall be limited to the extent that the Executive obtains any
such benefits pursuant to a

 

6



--------------------------------------------------------------------------------

subsequent employer’s benefit plans, in which case the Company may reduce the
coverage of any benefits it is required to provide the Executive hereunder as
long as the aggregate coverages and benefits of the combined benefits plans is
no less favorable to the Executive than the coverages and benefits required to
be provided hereunder. This subsection (iii) shall not be interpreted so as to
limit any benefits to which the Executive, his dependents or beneficiaries may
be otherwise entitled under any of the Company’s employee benefit plans,
programs or practices following the Executive’s termination of employment,
including without limitation, retiree medical and life insurance benefits;

(iv) all theretofore unvested stock options, restricted options, restricted
stock and performances shares, phantom share awards, share appreciation rights,
dividend equivalents and any other awards issued to the Executive pursuant to
the Company’s Share Option and Share Award Plan, as amended or replaced time to
time, and all unvested benefits under any split dollar life insurance policies
insuring the Executive’s life shall immediately vest at the maximum possible
amount; and

(v) a payment from the Company equal to the unvested amount contained in the
Executive’s accounts in the Company’s 401(k) plan (or any other qualified plan
of the Company or an affiliate) which he will forfeit as a result of such
termination.

(c) The amounts provided for in Sections 3(a) and 3(b)(i) and (ii) shall be paid
in a single lump sum cash payment in immediately available funds within five
(5) days following the expiration of any required waiting period under the
release agreement referenced in Section 12 hereof (or earlier, if required by
applicable law).

(d) The Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise and no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to the Executive in any subsequent employment except as
provided in Section 3(b)(iii).

(e) The Executive’s entitlement to any other compensation or benefits or any
indemnification shall be determined in accordance with the Company’s employee
benefit plans and other applicable programs, policies and practices or any
indemnification agreement in effect.

4. Notice of Termination. Following a Change in Control, any purported
termination of the Executive’s employment by the Company shall be communicated
by Notice of Termination to the Executive. For purposes of this Agreement, no
such purported termination shall be effective without such Notice of
Termination.

5. Excise Tax Gross-Up.

(a) Notwithstanding anything contained in this Agreement to the contrary, in the
event it is determined (pursuant to (b) below) or finally determined (as defined
in (c)(iii) below) that any payment, distribution, transfer, benefit or other
event with respect to the Company or its predecessors, successors, direct or
indirect subsidiaries or affiliates (or any predecessor, successor or affiliate
of any of them, and including any benefit plan of any of them), to or for the
benefit of Executive or Executive’s dependents, heirs or beneficiaries (whether
such payment,

 

7



--------------------------------------------------------------------------------

distribution, transfer, benefit or other event occurs pursuant to the terms of
this Agreement or otherwise, but determined without regard to any additional
payments required under this Section 5) (each a “Payment” and collectively the
“Payments”) is or was subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended, and any successor provision or any
comparable provision of state or local income tax law (collectively, “Section
4999”), or any interest, penalty or addition to tax is or was incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest, penalty or addition to tax, hereinafter collectively referred to
as the “Excise Tax”), then, within 10 days after such determination or final
determination, as the case may be, the Company shall pay to Executive an
additional cash payment (hereinafter referred to as the “Gross-Up Payment”) in
an amount such that after payment by Executive of all taxes, interest, penalties
and additions to tax imposed with respect to the Gross-Up Payment (including,
without limitation, any income and excise taxes imposed upon the Gross-Up
Payment), Executive retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon such Payment or Payments. This provision is intended to
put Executive in the same position as Executive would have been had no Excise
Tax been imposed upon or incurred as a result of any Payment.

(b) Except as provided in subsection (c) below, the determination that a Payment
is subject to an Excise Tax shall be made in writing by a certified public
accounting firm selected by Executive (“Executive’s Accountant”). Such
determination shall include the amount of the Gross-Up Payment and detailed
computations thereof, including any assumptions used in such computations (the
written determination of the Executive’s Accountant, hereinafter, the
“Executive’s Determination”). The Executive’s Determination shall be reviewed on
behalf of the Company by a certified public accounting firm selected by the
Company (the “Company’s Accountant”). The Company shall notify Executive within
10 business days after receipt of the Executive’s Determination of any
disagreement or dispute therewith, and failure to so notify within that period
shall be considered an agreement by the Company with the Executive’s
Determination, obligating the Company to make payment as provided in subsection
(a) above within 10 days from the expiration of such 10 business-day period. In
the event of an objection by the Company to the Executive’s Determination, any
amount not in dispute shall be paid within 10 days following the 10 business-day
period referred to herein, and with respect to the amount in dispute the
Executive’s Accountant and the Company’s Accountant shall jointly select a third
nationally recognized certified public accounting firm to resolve the dispute
and the decision of such third firm shall be final, binding and conclusive upon
the Executive and the Company. In such a case, the third accounting firm’s
findings shall be deemed the binding determination with respect to the amount in
dispute, obligating the Company to make any payment as a result thereof within
10 days following the receipt of such third accounting firm’s determination. All
fees and expenses of each of the accounting firms referred to in this Section 5
shall be borne solely by the Company.

 

  (c)

(i) Executive shall notify the Company in writing of any claim by the Internal
Revenue Service (or any successor thereof) or any state or local taxing
authority (individually or collectively, the “Taxing Authority”) that, if
successful, would require the payment by the Company of a Gross-Up Payment. Such
notification shall be given as soon as practicable but no later than 30 days
after Executive receives written notice of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid; provided, however, that failure by Executive to give such
notice within such 30-day period shall not result in a waiver or forfeiture of
any of Executive’s rights under this Section 5 except to the extent of actual
damages suffered by the Company as a result of such failure. Executive shall not
pay such claim prior to the expiration of

 

8



--------------------------------------------------------------------------------

 

the 15-day period following the date on which Executive gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes,
interest, penalties or additions to tax with respect to such claim is due). If
the Company notifies Executive in writing prior to the expiration of such 15-day
period that its desires to contest such claim (and demonstrates to the
reasonable satisfaction of Executive its ability to make the payments to
Executive which may ultimately be required under this section before assuming
responsibility for the claim), Executive shall:

(A) give the Company any information reasonably requested by the Company
relating to such claim;

(B) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company that is reasonably acceptable to Executive;

(C) cooperate with the Company in good faith in order effectively to contest
such claim; and

(D) permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all attorneys
fees, costs and expenses (including additional interest, penalties and additions
to tax) incurred in connection with such contest and shall indemnify and hold
Executive harmless, on an after-tax basis, for all taxes (including, without
limitation, income and excise taxes), interest, penalties and additions to tax
imposed in relation to such claim and in relation to the payment of such costs
and expenses or indemnification. Without limitation on the foregoing provisions
of this Section 5, and to the extent its actions do not unreasonably interfere
with or prejudice Executive’s disputes with the Taxing Authority as to other
issues, the Company shall control all proceedings taken in connection with such
contest and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct Executive to
pay the tax, interest or penalties claimed and sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance an amount equal to such
payment to Executive, on an interest-free basis, and shall indemnify and hold
Executive harmless, on an after-tax basis, from all taxes (including, without
limitation, income and excise taxes), interest, penalties and additions to tax
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and, further, provided, that any extension of the
statute of limitations relating to payment of taxes, interest, penalties or
additions to tax for the taxable year of Executive with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount; and, provided, further, that any settlement of any claim shall be
reasonably acceptable to Executive and the Company’s control of the contest
shall be limited to issues with respect to which a Gross-Up Payment would be
payable hereunder, and Executive shall be entitled to settle or contest, as the
case may be, any other issue.

 

9



--------------------------------------------------------------------------------

(ii) If, after receipt by Executive of an amount advanced by the Company
pursuant to Section 5(c)(i), Executive receives any refund with respect to such
claim, Executive shall (subject to the Company’s complying with the requirements
of Section 5) promptly pay to the Company an amount equal to such refund
(together with any interest paid or credited thereon after taxes applicable
thereto), net of any taxes (including without limitation any income or excise
taxes), interest, penalties or additions to tax and any other costs incurred by
Executive in connection with such advance, after giving effect to such
repayment. If, after the receipt by Executive of an amount advanced by the
Company pursuant to Section 5(c)(i), it is finally determined that Executive is
not entitled to any refund with respect to such claim, then such advance shall
be forgiven and shall not be required to be repaid and the amount of such
advance shall be treated as a Gross-Up Payment and shall offset, to the extent
thereof, the amount of any Gross-Up Payment otherwise required to be paid.

(iii) For purposes of this Section 5, whether the Excise Tax is applicable to a
Payment shall be deemed to be “finally determined” upon the earliest of: (A) the
expiration of the 15-day period referred to in paragraph (c)(i) above if the
Company has not notified Executive that it intends to contest the underlying
claim, (B) the expiration of any period following which no right of appeal
exists, (C) the date upon which a closing agreement or similar agreement with
respect to the claim is executed by Executive and the Taxing Authority (which
agreement may be executed only in compliance with this Section 5), (D) the
receipt by Executive of notice from the Company that it no longer seeks to
pursue a contest (which notice shall be deemed received if the Company does not,
within 15 days following receipt of a written inquiry from Executive,
affirmatively indicate in writing to Executive that the Company intends to
continue to pursue such contest).

 

  (d) As a result of uncertainty in the application of Section 4999 that may
exist at the time of any determination that a Gross-Up Payment is due, it may be
possible that in making the calculations required to be made hereunder, the
parties or their accountants shall determine that a Gross-Up Payment need not be
made (or shall make no determination with respect to a Gross-Up Payment) that
properly should be made (“Underpayment”), or that a Gross-Up Payment not
properly needed to be made should be made (“Overpayment”). The determination of
any Underpayment shall be made using the procedures set forth in paragraph
(b) above and shall be paid to Executive as an additional Gross-Up Payment. The
Company shall be entitled to use procedures similar to those available to
Executive in paragraph (b) to determine the amount of any Overpayment (provided
that the Company shall bear all costs of the accountants as provided in
paragraph (b)). In the event of a determination that an Overpayment was made,
any such Overpayment shall be treated for all purposes as a loan to Executive
with interest at the applicable Federal rate provided for in Section 1274(d) of
the Code; provided, however, that the amount to be repaid by Executive to the
Company shall be subject to reduction to the extent necessary to put Executive
in the same after-tax position as if such Overpayment were never made.

 

10



--------------------------------------------------------------------------------

6. Successors; Binding Agreement. This Agreement shall be binding upon and shall
inure to the benefit of the Company, its Successors and Assigns, and the Company
shall require any Successors and Assigns to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or assignment had
taken place. Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal personal representative.

7. Fees and Expenses. The Company shall pay all legal fees and related expenses
(including the costs of experts, evidence and counsel) incurred by the Executive
as a result of the Executive obtaining or enforcing any right or benefit
provided by this Agreement. Furthermore, any amounts due Executive by the
Company that are not paid when due under this Agreement shall bear interest at
the Prime Rate (as declared by Bank of America, N.A. from time to time) plus 5%
from the time when the payment is due until the date the payment is made.

8. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by certified mail, return receipt requested,
postage prepaid, by overnight courier or by facsimile, addressed to the
respective addresses and facsimile numbers last given by each party to the
other, provided that all notices to the Company shall be directed to the
attention of the Chairman of the Board with a copy to the Secretary of the
Company. All notices and communications shall be deemed to have been received on
the date of delivery thereof or on the third business day after the mailing
thereof, except that notice of change of address shall be effective only upon
receipt.

9. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company (except for any
severance or termination policies, plans, programs or practices) and for which
the Executive may qualify, nor shall anything herein limit or reduce such rights
as the Executive may have under any other agreements with the Company (except
for any severance or termination agreement). Amounts which are vested benefits
or which the Executive is otherwise entitled to receive under any plan or
program of the Company shall be payable in accordance with such plan or program,
except as explicitly modified by this Agreement.

10. No Guaranteed Employment. The Executive and the Company acknowledge that,
except as may otherwise be provided under any other written agreement between
the Executive and the Company, the employment of the Executive by the Company is
“at will” and may be terminated by either the Executive or the Company at any
time, subject, however to the rights of the Executive provided herein in the
event of any such termination.

11. Settlement of Claims. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company may
have against the Executive or others.

 

11



--------------------------------------------------------------------------------

12. Full Satisfaction; Waiver and Release. As a condition to receiving the
payments and benefits hereunder, the Executive shall execute a document in
customary form, releasing and waiving any and all claims, causes of actions and
the like against the Company and its successors, shareholders, officers,
trustees, agents and employees, regarding all matters relating to the
Executive’s service as an employee of the Company or any affiliates and the
termination of such relationship. Such claims include, without limitation, any
claims arising under Age Discrimination in Employment Act of 1967, as amended;
Title VIII of the Sarbanes-Oxley Act of 2002, as amended; the Corporate and
Criminal Fraud Accountability Act of 2002, as amended; Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991, as amended; the
Equal Pay Act of 1962; the American Disabilities Act of 1990; the Family Medical
Leave Act, as amended; the Employee Retirement Income Security Act of 1974, as
amended; or any other federal, state or local statute or ordinance, but exclude
any claims that arise out of an asserted breach of the terms of this Agreement
and any benefits payable to the Executive under the Company’s benefit plans,
practices and programs in which he participates.

13. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provisions of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.

14. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Illinois without giving
effect to the conflict of laws principles thereof. Any action brought by any
party to this Agreement shall be brought and maintained in a court of competent
jurisdiction in Cook County in the State of Illinois.

15. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

16. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto and supersedes all prior agreements, if any, understandings
and arrangements, oral or written, between the parties hereto with respect to
the subject matter hereof.

[signature page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.

 

EQUITY RESIDENTIAL By:  

/s/ David J. Neithercut

  David J. Neithercut   President and Chief Executive Officer By:  

/s/ Mark J. Parrell

  Mark J. Parrell   Executive Vice President and Chief Financial Officer

 

13